[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 08-13521                    APRIL 22, 2009
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                       D. C. Docket No. 02-00008-CR-6

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

WILLIAM ERIC GREEN,
a.k.a. Cuzzo,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                              (April 22, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     William Green, a pro se federal prisoner convicted of crack cocaine
offenses, appeals the district court’s limited reduction of his sentence, pursuant to

18 U.S.C. § 3582(c)(2). The district court found that Amendment 706 to the

United States Sentencing Guidelines was applicable to Green and reduced his

previous offense level from 34 to 32 and his original sentence from 240 months’

imprisonment to 235 months’ imprisonment.

      On appeal Green contends that the district court erred by (1) not

resentencing him below his amended Guidelines range and not applying

intervening Supreme Court caselaw; (2) not granting a downward departure from

the amended guideline range after considering his post-sentence rehabilitation; (3)

not appointing counsel; (4) failing to provide a new or updated PSI; and (5) ruling

on his § 3582(c)(2) motion before ruling on his second or successive 28 U.S.C.

§ 2255 motion.

      Green’s first argument is foreclosed by this court’s recent decision in United

States v. Melvin, — F.3d —, 2009 WL 236053 (11th Cir. 2009) (holding that, in

resentencing pursuant to 18 U.S.C. § 3582(c)(2), a district court is bound by the

applicable policy statement of the Sentencing Commission that prohibits the

district court from imposing a sentence that is less than the minimum of the

amended guidelines range). We find no merit in Green’s remaining arguments.

      AFFIRMED.



                                           2